                             IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 DARSHELLE S.,
                                                       MEMORANDUM DECISION AND
                         Plaintiff,                    ORDER

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,                                     Case No. 2:19-CV-385 TS

                         Defendant.                   District Judge Ted Stewart



       This matter comes before the Court on Plaintiff Darshelle S.’s appeal from the decision

of the Social Security Administration denying her application for supplemental security income.

Having considered the arguments of the parties, reviewed the record and relevant case law, and

being otherwise fully informed, the Court will reverse and remand the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether his findings are supported by substantial evidence and whether the correct

legal standards were applied. 1 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 2 The ALJ is required to

consider all of the evidence, although he or she is not required to discuss all of the evidence. 3 If

supported by substantial evidence, the Commissioner’s findings are conclusive and must be


       1
           Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       2
        Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).
       3
           Id. at 1009–10.


                                                  1
affirmed. 4 The Court should evaluate the record as a whole, including the evidence before the

ALJ that detracts from the weight of the ALJ’s decision. 5 However, the reviewing court should

not re-weigh the evidence or substitute its judgment for that of the Commissioner. 6

                                          II. BACKGROUND

A.     PROCEDURAL HISTORY

       In April 2016, Plaintiff filed an application for supplemental security income, alleging

that she became disabled on September 1, 2013. 7 The claim was denied initially and upon

reconsideration. 8 Plaintiff then requested a hearing before an ALJ, which was held on

September 13, 2018. 9 The ALJ issued a decision on October 10, 2018, finding that Plaintiff was

not disabled. 10 The Appeals Council denied Plaintiff’s request for review on April 2, 2019, 11

making the ALJ’s decision the Commissioner’s final decision for purposes of judicial review. 12

B.     MEDICAL HISTORY

       Plaintiff initially alleged disability due to valley fever and osteomyelitis. 13 Plaintiff

indicated that her back pain was so severe that she could hardly move. 14 Plaintiff has received


       4
           Richardson, 402 U.S. at 390.
       5
           Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
       6
           Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
       7
           R. at 188–96.
       8
           Id. at 68, 89.
       9
           Id. at 39–67.
       10
            Id. at 21–37.
       11
            Id. at 5–12.
       12
            20 C.F.R. § 422.210(a).
       13
            R. at 214.
       14
            Id. at 222.


                                                  2
treatment for her back pain, including surgery. Plaintiff also has a history of methicillin-resistant

Staphylococcus aureus bacterium (“MRSA”). Additionally, Plaintiff has a history of mental

health issues.

C.     HEARING TESTIMONY

        At the hearing before the ALJ, Plaintiff testified that her back pain prevented her from

working. 15 Plaintiff also stated she had a diagnosis of fibromyalgia. 16 In addition, Plaintiff

testified that she suffered from mental health conditions for which she receives treatment. 17

Plaintiff further stated that she had a history of drug abuse that was an attempt to self-medicate. 18

D.     THE ALJ’S DECISION

       The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since April 4, 2016, the application date. 19 At step two, the ALJ found that Plaintiff

suffered from the following severe impairments: degenerative disc disease, status post

hemilaminectomy (with a history of recurrent MRSA and osteomyelitis). 20 At step three, the

ALJ found that Plaintiff did not have an impairment or combination of impairments that met or

equaled a listed impairment. 21 The ALJ determined that Plaintiff had the residual functional




       15
            Id. at 46.
       16
            Id. at 54.
       17
            Id. at 55–57.
       18
            Id. at 60.
       19
            Id. at 26.
       20
            Id. at 26–28.
       21
            Id. at 28.


                                                  3
capacity (“RFC”) to perform sedentary work, with certain modifications. 22 At step four, the ALJ

determined that Plaintiff could perform her past relevant work as an order clerk as generally

performed in the national economy and, therefore, was not disabled. 23

                                           III. DISCUSSION

       Plaintiff raises the following issues in her brief: whether the ALJ erred at step three by

not discussing Listing 1.04 and whether the ALJ erred in his RFC analysis. The Court will limit

its discussion to Plaintiff’s step three argument.

       A claimant is disabled if the Commissioner determines at step three that her impairment

meets or equals one of the presumptively disabling impairments included in the Listing of

Impairments. 24 In making this determination, the ALJ is “required to discuss the evidence and

explain why he found that [a claimant] was not disabled at step three.” 25

       At step three, the ALJ stated: “After reviewing all the documentary evidence and

testimony of record, the undersigned concludes the claimant’s impairments do not meet or equal

any of the criteria set forth in any of the listed impairments set forth in Appendix 1, Subpart P,

Regulations No. 4.” 26

       This statement is not sufficient under Tenth Circuit precedent. In Clifton, the Tenth

Circuit addressed a situation where “the ALJ did not discuss the evidence or his reasons for

determining that appellant was not disabled at step three, or even identify the relevant Listing or


       22
            Id. at 28–31.
       23
            Id. at 31–32.
       24
            See 20 C.F.R. § 404.1520(d).
       25
            Clifton, 79 F.3d at 1009.
       26
            R. at 28.


                                                     4
Listings; he merely stated a summary conclusion that appellant’s impairments did not meet or

equal any Listed Impairment.” 27 The court held that this “bare conclusion” was insufficient to

allow for meaningful judicial review and required reversal. 28

        The ALJ’s decision here suffers from the same flaw. The ALJ simply concluded that

Plaintiff’s impairments did not meet or equal a listed impairment. However, he did not identify

which Listings he considered or provide any rationale supporting his decision that would allow

for review.

        The Commissioner argues that any error was harmless. “[A]n ALJ’s findings at other

steps of the sequential process may provide a proper basis for upholding a step three conclusion

that a claimant’s impairments do not meet or equal any listed impairment” if the Court “could

confidently say that no reasonable administrative factfinder, following the correct analysis, could

have resolved the factual matter in any other way.” 29 However, unless the other findings would

“conclusively preclude Claimant’s qualification under the listings at step three,” remand is

required. 30

        The Commissioner makes a valiant effort to go through the record to show that Plaintiff

did not meet or equal Listing 1.04 for at least 12 consecutive months during the relevant period.

However, rather than pointing to findings by the ALJ that would support such a finding, the

Commissioner does the type of analysis the ALJ was required to conduct. The Commissioner’s




        27
             Clifton, 79 F.3d at 1009.
        28
             Id.
        29
             Fischer-Ross v. Barnhart, 431 F.3d 729, 733–34 (10th Cir. 2005) (quotation omitted).
        30
             Id. at 735.


                                                  5
rationale is the type of post hoc justification that cannot support the ALJ’s decision. 31 As the

parties’ briefing demonstrates, there are evidentiary conflicts the ALJ must resolve. 32 In short,

the Court cannot confidently say that no reasonable administrative factfinder, following the

correct analysis, would have resolved this matter in another way. Because this error alone

requires remand, the Court need not address the other arguments raised by Plaintiff. 33

                                       IV. CONCLUSION

       It is therefore

       ORDERED that the ALJ’s decision is REVERSED AND REMANDED for the purposes

of conducting additional proceedings as set forth herein.

       DATED this 25th day of March, 2020.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




       31
            See Dye v. Barnhart, 180 F. App’x 27, 30-31 (10th Cir. 2006).
       32
           See Allman v. Colvin, 813 F.3d 1326, 1333 (10th Cir. 2016) (concluding that the ALJ is
entitled to acknowledge evidentiary conflicts and resolve any conflicts in the record).
       33
          See Madrid v. Barnhart, 447 F.3d 788, 792 (10th Cir. 2006) (when the ALJ’s error
affected the analysis as a whole, court declined to address other issues raised on appeal); Watkins
v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not reach the remaining issues
raised by appellant because they may be affected by the ALJ’s treatment of this case on
remand.”).


                                                  6
